Citation Nr: 0327806	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to a higher initial schedular evaluation in 
excess of 50 percent for the aggravation of a prolapsed 
colostomy.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from December 1971 to August 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which implemented a 
May 1998 Board decision that granted the veteran compensation 
under 38 U.S.C.A. § 1151 (West 2002) for aggravation of a 
prolapsed colostomy and assigned a 10 percent rating 
effective from the date of his claim, May 9, 1995.  

The veteran perfected his appeal as to a higher initial 
evaluation for aggravation of a prolapsed colostomy in 
December 1998.  Later, in an August 1999 rating decision, the 
RO assigned a 20 percent rating for the veteran's disability, 
but only effective from July 23, 1998.  In that decision, the 
RO also denied the veteran's claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU), as well as 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bladder disorder.  

In an August 2000 decision, the Board found that the veteran 
was entitled to a higher initial evaluation of 30 percent for 
aggravation of a prolapsed colostomy, effective from his 
initial award of benefits in May 1995.  In November 2000, the 
veteran filed a motion for reconsideration, which was denied 
by the Board in January 2001.  The veteran then appealed the 
Board's August 2000 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  Based upon a May 
2001 Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion), the Court issued an Order in June 2001, which 
granted the Joint Motion and vacated the Board's August 2000 
decision insofar as a rating in excess of 30 percent was 
denied.  The Court then remanded the case to the Board for 
readjudication and further development, if necessary, as 
consistent with the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).   

In January 2002, the Board notified the veteran that it had 
granted a motion submitted by the Paralyzed Veterans of 
America to withdraw as his representative.  Via this 
communication, the Board also afforded the veteran an 
opportunity to select another representative.  A review of 
the claims file, however, reveals that the veteran has not 
appointed a new representative to assist him.

In March 2002, the Board construed a statement submitted by 
the veteran's former representative in a December 1999 VA 
Form 646 to be a notice of disagreement with the RO's August 
1999 decision denying entitlement to TDIU, and remanded the 
claim to the RO for the issuance of a statement of the case 
(SOC) per Manlincon v. West, 12 Vet. App. 238 (1999).  (This 
SOC was issued in October 2002 and continued a denial of 
entitlement to TDIU, and the veteran perfected his appeal to 
the Board by properly filing a VA Form 9 in November 2002.)  
The Board also remanded the veteran's claim for a higher 
initial evaluation in excess of 30 percent for aggravation of 
a prolapsed colostomy in March 2002, for the completion of 
additional development consistent with the requirements of 
the VCAA. 

In an October 2002 decision, the RO found the veteran's 
aggravation of a prolapsed colostomy to be 50 percent 
disabling, effective from the date of his claim in May 1995.  
This matter, as well as the veteran's claim for TDIU, has now 
been forwarded to the Board for further appellate review.

The Board observes that in a brief submitted in March 2000, 
the veteran's former representative appears to have raised 
the issue of entitlement to 38 U.S.C.A. § 1151 compensation 
benefits for muscle damage of the abdomen as a result of VA 
surgery performed in April 1992, as well as a claim for 
entitlement to special monthly compensation benefits due to 
loss of anal control.  The veteran has also recently, via a 
December 2002 letter from one of his treating physicians, and 
in testimony before the Board in April 2003, appeared to 
claim entitlement to 38 U.S.C.A. § 1151 compensation benefits 
for irritable bowel syndrome involving the colon as a result 
of VA surgery.  As these issues have not previously been 
adjudicated and properly appealed, the Board refers them back 
to the RO for any necessary action.  See 38 C.F.R. § 20.200 
(2002).

The issue of entitlement to an extraschedular rating for the 
aggravation of a prolapsed colostomy will be addressed in the 
remand after this decision.  See VAOPGCPREC 6-96 (the Board 
is not precluded from issuing a final decision on an 
increased schedular rating claim and remanding an 
extraschedular rating issue).  In addition, the Board finds 
the veteran's other pending claim for TDIU is "inextricably 
intertwined" with the unresolved extraschedular rating 
question concerning the veteran's aggravation of a prolapsed 
colostomy.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal should be 
identified and fully developed prior to appellate review of 
the certified issue.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, the issue of TDIU is also addressed 
in the remand after this decision.
 

FINDINGS OF FACT

1.  To the extent required by law, the RO has properly 
assisted the veteran with his claim.

2.  The veteran's aggravation of a prolapsed colostomy is 
manifested by a severe (or complete) and persistent prolapse, 
the symptomatology required for the assignment of the highest 
available schedular rating available for his disability.

3.  The veteran's aggravation of a prolapsed colostomy 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial schedular evaluation in 
excess of 50 percent for the aggravation of a prolapsed 
colostomy have not been approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including § 4.114, Diagnostic 
Code 7334 (2002).



2.  The disability picture presented by the veteran's 
aggravation of a prolapsed colostomy warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.  38 U.S.C.A. §§ 501, 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Compliance

In light of the recent holding of Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003), 
it appears that the requirements of the VCAA may not be 
applicable to this claim, as it was originated prior to the 
effective date of this Act.  Nevertheless, and especially in 
light of the aforementioned prior Court and Board remands for 
development consistent with the VCAA, the Board recognizes 
that its requirements were sufficiently satisfied in this 
case.  

The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the June 
1998, August 1999, September 2000 and October 2002 rating 
decisions, the July 1998 statement of the case, the August 
1999, October 2002 and January 2003 supplemental statements 
of the case, and in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
March 2002.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's extensive VA treatment 
records, as well as private records from his two private 
treating physicians.  The veteran was also afforded VA 
examinations in September 1997, February 1999 and July 2002, 
as well as the opportunity to testify at a hearing on this 
appeal, which was held in April 2003.

Entitlement to a Higher Initial Schedular Evaluation in 
Excess of 50 Percent for Aggravation of a Prolapsed Colostomy

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability evaluation 
following his award of compensation benefits under 
38 U.S.C.A. § 1151 for the aggravation of a prolapsed 
colostomy, and as such, the severity of his disability will 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The evidence for review in this case includes a detailed 
record of the veteran's VA treatment, as well as reports from 
his two private treating physicians.  The veteran and his 
former representative also submitted written statements and 
argument in support of this claim.  In reaching its decision 
herein, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.  

The history of the veteran's disability is as follows.  
Initially, the Board observes that in August 1979, prior to 
the gastrointestinal problems that are the focus of this 
decision, the veteran was rendered a paraplegic as the result 
of a nonservice-connected gunshot wound.  
In January 1984, the veteran had to undergo a transverse loop 
colostomy at a VA Medical Center (VAMC) because of the 
development of multiple decubitus infections.  VA medical 
treatment records dated in 1988 noted his complaint that his 
colon was protruding.  A March 1992 VA medical record 
revealed the veteran's complaint of loops of bowel present in 
his colostomy bag, which were capable of being reduced only 
when he was lying in bed.  He reported that this problem 
began as soon as he was allowed out of bed following his 1984 
surgery.  The recorded impression was a herniation of bowel 
loops in colostomy.  

In April 1992, the veteran was admitted to the Albuquerque 
VAMC for a colostomy revision.  Upon admission, he stated 
that he had gradually been observing loops of bowel in his 
colostomy bag over the years, and that recently he had been 
unable to reduce the loops while lying in bed.  Physical 
examination of the abdomen revealed a midline scar, a 
suprapubic catheter in place, and a colostomy barrel in the 
left lower quadrant.  The veteran underwent a revision of the 
colostomy with formation of the mucocele, and was noted to 
have tolerated the procedure well with without major medical 
problems.  The veteran, however, experienced constipation 
three days later, which was relieved by irrigation of the 
colostomy.  The May 1992 discharge summary recorded that he 
was stable following the reduction of bowel loops through 
colostomy.  

A follow-up May 1992 VA medical record noted that the 
veteran's surgical incision was healing and that everything 
looked good.  Physical examination revealed that his abdomen 
was soft, the stomach had reduced in size, and the sutures 
had dissolved.  The veteran reported no problems with his 
stomach, with passing stools, or with bladder function.  No 
signs or symptoms of stomach pain or infection were recorded.  
By the time of a VA medical visit in July 1992, however, the 
veteran was reporting vomiting and a recurrence of the 
prolapse two weeks prior.  

By April 1993, the veteran was being seen by VA medical 
personnel for several  problems associated with the 
colostomy, including cramping, bowel problems, bloating, 
nausea, diarrhea, constant pain at the colostomy site, and 
recurrence of the colostomy prolapse.  The diagnosis was a 
prolapsed colostomy.  The claims file includes a record of 
further regular visits by the veteran to VA and private 
physicians in light of these problems. 

In a January 1996 report, D.J.L., D.O., opined that the 
veteran had a prolapsed colostomy, which was a permanent 
condition and not the natural progression of the colostomy.  
In November 2000, Dr. L. commented that the veteran's 
prolapsed colostomy was severe and persistent, and was the 
worst he had seen in 20 years of medical practice.     

In a May 1997 report, R.H.M., M.D., stated that the veteran 
had a prolapsed colon through his colostomy site, measured to 
be at least six inches long.  Dr. M. noted that prolapses in 
a colostomy site were generally no longer than one to two 
inches, and stated that this prolapse was the worst he had 
ever seen.  He further reported that the veteran had symptoms 
of nausea, vomiting and abdominal pain, with no natural 
expression of feces through the colostomy site.  He also 
noted that the veteran was required to irrigate the colostomy 
site daily in order to remove fecal matter, which was highly 
unusual in a functional colostomy that was not originally a 
valve or pouch-type procedure.  In November 2000, Dr. M. 
recorded that he had just seen the veteran, and that the 
prolapsed colostomy measured at least 12 centimeters from the 
abdominal wall.  He noted that the condition had caused the 
veteran significant problems with bowel emptying and 
maintaining a fixed sitting position for any length of time, 
and opined that unless the veteran had additional surgery to 
correct the problem, it would remain severe and persistent.  
Dr. M. saw the veteran again in December 2002, and reported 
that he also had chronic gastrointestinal symptoms including 
cramping, bloating and a significant prolapse, symptoms that 
are compatible with irritable bowel syndrome involving the 
colon. 

The veteran was afforded a VA examination in September 1997.  
He told the examiner that he experienced constipation, and 
had to perform daily irrigation of the osteotomy site 
following the April 1992 VA surgery.  He reported that his 
weight had remained stable since 1984.  He complained of 
daily nausea, as well as constant diffuse abdominal pain, 
without remissions, and with no exacerbating or relieving 
factors.  He denied any spontaneous fistula, but it was noted 
that mucous fistula was present as a result of his surgery.  
On clinical evaluation, the veteran appeared normally 
nourished, with no evidence of specific malnutrition.  He was 
noted to be under no pain therapy, although daily irrigation 
of the ostomy with water was a required activity.  There was 
a well-healed midline suprapubic scar; a colostomy site in 
the lower left quadrant that was clean; an eight-centimeter 
portion of colon that was herniating through the ostomy site, 
noted to be reducible; and a mucous fistula below that point.  
Diagnostic and clinical tests performed for this examination 
were normal.  The veteran reported that the VA surgeon who 
performed his April 1992 surgery informed him that after the 
surgery, he would have proper bowel movements without 
prolapse.  He noted that this did not happen, as he did not 
have good bowel movements because his stomach wall had been 
cut, and there was a protruding abdomen with prolapse.  He 
also reported that he had no output at the ostomy site 
without irrigation.  The examiner commented that the 
herniation at the ostomy site was significant, and that it 
possibly represented a contributing factor to the veteran's 
poor fecal output.  

The veteran underwent another VA examination in February 
1999.  He reported abdominal discomfort and gas, noting that 
it was not unusual for the gas to blow off his colostomy bag.  
He stated that he irrigated the colostomy bag once a day, 
which would contain small to larger amounts of irrigation 
fluid (tap water).  He said that the colostomy prevented him 
from entering the workforce.  He described his weight as 
stable, but noted that he only ate one meal a day because of 
problems with bloating and gut motility.  He denied 
malnutrition and anemia, and stated that he did not require 
vitamin supplements.  He reported spots of mucous on his 
bandage, and that the mucocele remained active.  The examiner 
recorded that the veteran had a great deal of physical 
ability in being able to use his wheelchair to adjust his 
position to manage his colostomy and drainage from the 
mucocele.  The veteran rated his abdominal discomfort on the 
pain scales as nine out of ten.  He reported that he took 
five milligrams of Valium when he experienced severe 
discomfort.  During clinical evaluation, the veteran was 
noted to be reasonably well-nourished.  His abdomen was bland 
and nondistended, with no active bowel sounds.  A bowel loop 
measuring 111/2 centimeters was sticking through the colostomy, 
and a 10-millimeter fistula was observed just inferior to the 
colostomy.  There was also a right suprapubic catheter, as 
well as bilateral girdlestones.  The examiner recorded an 
impression of a T-6 paraplegic with colostomy, and noted that 
the veteran had no unusual problems related to the colostomy, 
which appeared to be functioning well.  He commented that 
having a colostomy, in and of itself, did not interfere with 
either obtaining or sustaining gainful employment.  

The veteran was afforded a new VA examination in July 2002.  
He complained of being unable to eat, noting that he only ate 
one meal per day, which "feels like glass."  He reported 
that he is unable to tolerate any fiber in his diet, because 
it makes his pain worse.  He described severe midline 
abdominal pain, attributable to his prolapsing ostomy site.  
He denied any recent weight loss, acknowledging that he lost 
50 pounds after his initial surgery in 1984, but that his 
weight had been stable ever since.  The veteran stated that 
his ostomy was functioning as usual.  He denied the presence 
of any blood or melena.  He reported that he takes 20 
milligrams of Valium once a day.  On clinical evaluation, the 
examiner observed the veteran to be thin and debilitated 
appearing, and in a wheelchair.  His abdomen was thin, soft, 
and appeared diffusely tender with normal active bowel 
sounds.  There was a colostomy bag in place, and the 
colostomy itself was prolapsing approximately 12 to 15 
centimeters.  The ostomy was pink with a mucous fistula 
immediately inferior.  There was a well-healed midline 
laparotomy scar.  The examiner suggested referral to a 
colorectal surgeon for consideration of a surgical option, 
but the veteran adamantly refused it.  The examiner's 
diagnosis was a recurrent large prolapsing ostomy with 
associated symptoms of abdominal pain and early satiety, and 
commented that it was more likely than not that the veteran's 
symptoms were due to his recurrent prolapsing ostomy.

The veteran's aggravation of a prolapsed colostomy is 
currently rated as 50 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7334, for prolapse of the 
rectum.  Under DC 7334, a maximum schedular evaluation of 50 
percent is assigned for cases of severe (or complete), 
persistent prolapse.  As the veteran is already in receipt of 
the maximum available rating under this code, the Board must 
determine whether another code may apply to afford his 
disability a higher initial evaluation.

The Board has considered the veteran's complaints of gas, 
bloating, abdominal pain and constipation, which may be 
contemplated under 38 C.F.R. § 4.114, DC 7319, for cases of 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  As a 30 percent evaluation is the highest available 
rating under this code, however, it cannot apply to afford a 
higher rating in this instance.  The Board acknowledges that 
the veteran appears to desire a separate rating for this 
symptomatology in addition to his 50 percent evaluation under 
DC 7334, but to do so here would violate the constraints of 
applicable VA law.  38 C.F.R. §§ 4.14, 4.113.   

The Board has considered other codes under 38 C.F.R. § 4.114 
that may apply to afford the veteran a higher initial 
evaluation, but observes that many of the available codes 
either do not apply to the veteran's particular disability, 
or do not afford a rating in excess of 50 percent.  Those 
codes that may be applicable to afford a schedular rating in 
excess of 50 percent are reviewed below.  

DC 7323 is applicable to cases of ulcerative colitis.  Under 
this code, a 60 percent rating is available where there is 
evidence that the condition is severe, with numerous attacks 
a year and malnutrition, and the health only fair during 
remissions.  A 100 percent rating is available where the 
condition is pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication 
such as liver abscess.  38 C.F.R. § 4.114.  The medical 
evidence of record, however, does not show such 
symptomatology in the veteran sufficient to award him a 60 or 
100 percent rating under this code.  To the contrary, the 
veteran does not have a current diagnosis of ulcerative 
colitis, and there is no evidence of several attacks a year, 
or of the presence of conditions such as malnutrition, anemia 
or liver abscess.

Under DC 7332, for impairment of sphincter control, a 60 
percent rating is warranted for excessive leakage and fairly 
frequent involuntary bowel movements, and a 100 percent 
rating is warranted for complete loss of sphincter control.  
Under DC 7333, a 100 percent rating is available where a 
colostomy is required as a result of stricture of the rectum 
and anus.  38 C.F.R. § 4.114.  The Board again finds, 
however, that there is no medical evidence to suggest that 
the veteran has sufficient impairment of sphincter control, 
or of stricture of the rectum and anus, to require 
application of either of these codes to his disability.  

Accordingly, as the veteran is already in receipt of the 
maximum available rating under DC 7334, and because no other 
codes may apply to afford him a higher rating, the Board 
finds that the claim for a higher initial schedular 
evaluation in excess of 50 percent for aggravation of a 
prolapsed colostomy must be denied.  

Extraschedular Evaluation for Aggravation of a Prolapsed 
Colostomy

As discussed, the veteran's aggravation of a prolapsed 
colostomy is currently assigned a 50 percent initial 
disability evaluation under DC 7334, the highest schedular 
rating available given the nature of his disability.  A 
preliminary review of the record reveals that the RO 
considered and declined to refer this claim to the VA Under 
Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under either 38 C.F.R. § 3.321(b)(1), 
or 38 C.F.R. § 4.16(b) for that matter, as noted in October 
2002 determinations.  The law provides that, in order to 
accord justice in an exceptional case where schedular ratings 
are found to be inadequate, the field station is authorized 
to refer the case for consideration of the assignment of an 
extraschedular evaluation commensurate with a veteran's 
average impairment in earning capacity.  

The governing criteria for such an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand rather than referral is the proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).  The Court has also stated that when 
the Board has purported to grant an extraschedular rating, 
the claim must then be sent by the Board to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."  Floyd v. Brown, 9 Vet. App. at 95.

The Board finds that this case presents such an exceptional 
and unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Multiple medical records 
exist in the claims file documenting that the veteran's 
aggravation of a prolapsed colostomy must create marked 
interference with employment.  Evidence indicating that the 
veteran is incapacitated by pain resulting in daily use of a 
prescription narcotic, that he has a failed colostomy 
requiring his own daily self care of the colostomy site, and 
a physician's notation that he cannot even sit for extended 
periods of time leads the Board to believe that a maximum 
schedular rating of 50 percent is clearly inadequate to 
assess the extent of his disability.  The medical evidence of 
record further indicates that this disability requires 
frequent evaluation and care by physicians, with the near 
certainty of a need for future similar treatment.  The record 
also reflects that the veteran has been unemployed for many 
years.


ORDER


Entitlement to a higher initial schedular evaluation in 
excess of 50 percent for the  aggravation of a prolapsed 
colostomy is denied.

As the veteran's aggravation of a prolapsed colostomy 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating, 
the appeal is granted to that extent.




REMAND

The Board recognizes that the veteran is only in receipt of 
compensation for his aggravation of a prolapsed colostomy, 
and that he has a 50 percent schedular rating, which will not 
satisfy the requirements under 38 C.F.R. § 4.16(a) for an 
award of TDIU.  The determination of an extraschedular rating 
for the veteran's aggravation of a prolapsed colostomy, 
however, could significantly affect his pending TDIU claim.  
The Board therefore finds that these issues are 
"inextricably intertwined," in that they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, the Board will also remand the 
veteran's TDIU claim.

In light of all of the above, this case is REMANDED for 
completion of the following:

1.  After any appropriate development  
has been completed to the extent 
possible, this case should be forwarded 
to VA's Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's aggravation of a 
prolapsed colostomy, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.  

2.  Whether he does or does not meet the 
schedular rating criteria of 38 C.F.R. § 
4.16(a), there should be a determination 
of whether the veteran is precluded, by 
his service-connected disability, from 
following a substantially gainful 
occupation and, if he is so precluded, 
TDIU should be assigned pursuant to 
section 4.16(a) or (b), as appropriate.
  
3.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

On remand, this claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



